[Cite as Larned v. Ohio Dept. of Transp., 2010-Ohio-4222.]

                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




ANDREW LARNED

        Plaintiff

        v.

OHIO DEPT. OF TRANSPORTATION


Case No. 2010-01671-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL



         {¶ 1} On January 26, 2010 and March 16, 2010, plaintiff was ordered to either
pay the $25 filing fee or to file a poverty statement. Plaintiff has failed to comply with
the court order. Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant
to Civ.R. 41(B)(1). The court shall absorb the costs of this case.




                                                             ________________________________
                                                             DANIEL R. BORCHERT
                                                             Deputy Clerk
cc:
Andrew Larned                                                Jolene M. Molitoris, Director
6487 Gossamer Court                                          Department of Transportation
Westerville, Ohio 43081                                      1980 West Broad Street
                                                             Columbus, Ohio 43223

DRB/laa
Filed 5/4/10
Sent to S.C. reporter 5/4/10